Case: 21-60234      Document: 00516223341         Page: 1     Date Filed: 03/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-60234                       March 3, 2022
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Montrecus Jaworski Campbell,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:20-CR-77-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Montrecus Jaworski Campbell
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Campbell has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60234     Document: 00516223341          Page: 2   Date Filed: 03/03/2022




                                   No. 21-60234


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2